Citation Nr: 0316674	
Decision Date: 07/21/03    Archive Date: 07/31/03	

DOCKET NO.  00-05 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent from 
October 7, 1997, and in excess of 30 percent from March 7, 
2000, for status-post arthroscopy of the left knee with 
degenerative joint disease.

2.  Entitlement to an evaluation in excess of 30 percent from 
October 7, 1997 (excluding the period of a temporary total 
rating for convalescence from May 1998 to July 1999), for 
status-post patellectomy with right total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from July 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran filed his initial claim 
for increase as to both knees in October 1997.  The RO issued 
an unclear denial letter in January 1998, and the veteran 
filed a notice of disagreement (NOD) with that notification 
in February 1998.  

In November 1998, the RO issued a rating decision which 
granted the veteran a temporary total rating for two months 
following a left knee meniscectomy in May 1998 (which 
preceded the veteran's claim for increase), and which granted 
an increased evaluation from 10 to 20 percent for the left 
knee, following the temporary total rating, made effective 
from July 1997.  This rating decision also granted the 
veteran a temporary total rating for a right total knee 
replacement from May 1998 through the end of May 1999, and 
proposed to return the veteran to a 30 percent evaluation 
following the temporary total rating.  In July 1999, the RO 
extended this temporary total rating for the additional month 
of June 1999, in conformance with applicable regulations.  
The veteran submitted a written statement in October 1999, 
which the RO has treated as an NOD as to each evaluation, and 
the RO subsequently issued statements of the case for each 
knee in December 1999.  The veteran thereafter submitted a 
statement in March 2000, which has been accepted as a 
substantive appeal.  Finally, in a March 2002 supplemental 
statement of the case, the RO granted the veteran an 
increased evaluation from 20 to 30 percent for his left knee 
disability, made effective to March 7, 2000.  The case is now 
ready for appellate review.




FINDINGS OF FACT

1.  From October 1997, the veteran's twice postoperative left 
knee is shown to have been affected by significant 
degenerative joint disease with loose bodies causing 
crepitation and pain on motion, but tested range of motion 
over the years has not shown significant loss, there is not 
muscle atrophy or loss of strength, there is not instability 
or ligamentous laxity, there is not nonunion of the tibia and 
fibula, and there are not documented flareups resulting in 
increased fatigue, weakness, incoordination, or lack of 
endurance.

2.  The veteran's right knee, status-post removal of the 
patella and total right knee replacement, is shown to have 
good postoperative results without significant loss of range 
of motion or instability or ligamentous laxity or loss of 
strength, and there are not documented flare-ups resulting in 
increased fatigue, weakness, incoordination, or lack of 
endurance.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent from 
October 7, 1997, but not higher, for status-post arthroscopy 
of the left knee with degenerative joint disease have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.71a, Diagnostic Codes 5110, 5258, 5260, 5262 (2002).

2.  The criteria for an evaluation in excess of 30 percent 
from October 7, 1997 (excluding a temporary total rating from 
May 13, 1998, to July 1, 1999), for status-post patellectomy 
with right total knee replacement have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5055, 5258, 5260, 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Law and Regulations

The Veterans Claims Assistance Act of 2000 (VCAA) and 
regulations implementing this liberalizing legislation are 
applicable to the veteran's claims.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The VCAA provides that VA 
will make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate claims, and requires VA to 
notify claimants and representatives of the evidence 
necessary to substantiate claims.

A review of the claims folder reveals that the RO informed 
the appellant and representative of the legal requirements of 
VCAA in notification posted in February 2001.  Additionally, 
the veteran and representative have been informed of the laws 
and regulations governing VA compensable evaluations for knee 
disability, and of the evidence necessary to substantiate his 
pending claims, in rating decisions and statements of the 
case posted to the veteran in November 1998, July 1999, 
December 1999, March 2000, and March 2002.

The RO has collected the service medical records, records of 
VA treatment, and private treatment records.  The RO notified 
the veteran that it would assist him in collecting any 
records he might reasonably identify.  All known and 
available relevant evidence has been collected for review, 
and there is no evidence on file nor is there any argument 
from the veteran that there remains any relevant evidence 
which has not been collected for review by the Board.  The 
Board finds that the veteran has been advised of the evidence 
he must submit and the evidence VA would collect on his 
behalf.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was provided VA examinations which are adequate 
for rating purposes in May 1999 and February 2002.  The 
duties to assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disabilities in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be practicably determined.  Separate diagnostic codes 
identify various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability during the period of 
the appeal is of primary concern.  While rating specialists 
are directed to review the recorded history of disability to 
make an accurate evaluation, regulations do not give past 
medical reports precedence over current findings.  38 C.F.R. 
§ 4.2, Francisco v. Brown, 7 Vet. App. 55 (1994).

The words "slight," "moderate," and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  
It should be noted that the use of terminology such as 
"moderate" by VA examiners and others, although an element of 
evidence to considered by the Board, is not necessarily 
dispositive of an issue; all evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain 
supported by adequate pathology.  38 C.F.R. § 4.40.

As regards to the joints, factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to consideration 
of less or more movement than normal, weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movement smoothly, pain on movement, 
swelling, deformity or atrophy of disuse, instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The General Counsel for VA issued a precedent opinion in July 
1997 which held that a claimant who had arthritis and 
instability of the knee could be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  When a 
knee disorder is already rated under Diagnostic Code 5257 
(for instability), a veteran must also have limitation of 
motion which at least meets the criteria for a zero percent 
rating under Diagnostic Codes 5260 (flexion limited at 
60 degrees or less) or 5261 (extension limited to 5 degrees 
or more) to obtain a separate rating for arthritis, if 
arthritis is clinically demonstrated.  In August 1998, VA 
General Counsel issued VAOPGCPREC 9-98.  In this opinion, 
General Counsel, citing Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991), held that, even if a claimant 
technically had full range of motion, but such motion was 
inhibited by pain, a compensable rating for arthritis under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 would be available, 
assuming of course that arthritis was demonstrated.

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  However, when limitation of motion 
of the specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
applicable for each major joint affected by limitation of 
motion, to be combined, not added, under Diagnostic 
Code 5003.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003.

38 C.F.R. § 4.71a, Diagnostic Code 5055, provides that knee 
replacement with prosthesis will warrant a 100 percent 
evaluation for one year following implantation of prosthesis.  
Thereafter, a 60 percent evaluation is warranted with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  With intermediate degrees of 
residual weakness, pain or limitation of motion, the knee 
should be rated by analogy to Diagnostic Codes 5256, 5261, or 
5262.  The minimum rating following knee replacement is 
30 percent.

38 C.F.R. § 4.71a, Diagnostic Code 5257, provides evaluations 
for recurrent subluxation or lateral instability of the knee 
of 30 percent for severe symptoms, 20 percent for moderate 
symptoms, and 10 percent for slight symptoms.

38 C.F.R. § 4.71a, Diagnostic Code 5258, provides a 
20 percent evaluation for dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.

38 C.F.R. § 4.71, Plate II, indicates that normal range of 
motion for the knee in a sitting position is from 0 degrees' 
extension to 140 degrees' flexion.

38 C.F.R. § 4.71a, Diagnostic Code 5260, provides evaluations 
for limitations of knee flexion of zero percent for 
60 degrees, 10 percent for 45 degrees, 20 percent for 
30 degrees, and 30 percent for 15 degrees.

38 C.F.R. § 4.71a, Diagnostic Code 5261, provides evaluations 
for limitation of knee extension of zero percent for 
5 degrees, 10 percent for 10 degrees, 20 percent for 
15 degrees, 30 percent for 20 degrees, 40 percent for 
30 degrees, and 50 percent for 45 degrees.

38 C.F.R. § 4.71a, Diagnostic Code 5261, provides evaluations 
for malunion of the tibia and fibula of 10 percent for slight 
knee disability, 20 percent for moderate knee disability, and 
30 percent for marked knee disability, and a 40 percent 
evaluation is warranted for nonunion of the tibia and fibula 
with loose motion and requiring a brace.  

II.  Facts

Historically, the veteran was service connected for traumatic 
injury to both knees during service.  He was provided right 
knee open-patellar shaving in 1971, and removal of the 
patella in 1977.  In 1991, he underwent a right knee 
chondroplasty, and he was provided a total right knee 
arthroplasty in 1998.  The veteran was provided arthroscopic 
cleanup of the left knee joint in May 1997 and again in April 
1999.

Following the veteran's October 1997 claim for increase, the 
RO attempted to secure copies of the veteran's treatment 
records from correctional facilities without success.  A 
March 1998 VA examination was scheduled, but the veteran 
failed to appear.  Records of the veteran's medical treatment 
during incarceration from 1990 through 1997 were subsequently 
obtained and it was shown that, in May 1997, he was provided 
a left knee arthroscopic procedure which is shown to have 
been performed without adverse result.  In June 1997, range 
of motion was noted to be 0 to 120 degrees.  The RO 
subsequently took award action in November 1998 to grant the 
veteran a two-month temporary total rating for convalescence 
of May and June 1997, and established a 20 percent evaluation 
effective from July 1997.  

In May 1998, the veteran underwent a right prosthetic total 
knee replacement by VA.  He had a low grade temperature for 
approximately five days following surgery, but this resolved 
with treatment.  He underwent physical therapy on the first 
day after surgery and continued with it to the point where 
range of motion was 0 to 75 degrees.  The wound was without 
erythema, induration, or drainage throughout his entire 
hospital stay.  The RO subsequently took award action in 
November 1998 to grant the veteran a temporary total rating 
in accordance with Diagnostic Code 5055 for one year 
following implantation of the prosthesis from May 1998 to 
June 1999.  This total rating was later extended for an 
additional month.  

In April 1999, the veteran was provided a diagnostic left 
knee arthroscopy with medial and lateral meniscal debridement 
and irrigation by VA.  He had presented to the orthopedic 
clinic with left knee mechanical symptoms including locking, 
catching, and swelling.  X-rays revealed evidence of 
arthritis and probably osseous loose bodies.  Arthroscopy 
revealed that approximately 70 percent of the patella was 
Grade IV chondromalacia.  The trochlear groove was at least 
70 percent Grade IV chondromalacia down to bone.  The medial 
and lateral gutters showed small soft tissue loose bodies.  
The medial compartment had Grade IV chondromalacia along the 
femoral condyle, and approximately 70 percent of the femoral 
condyle from 0 degrees' extension to 50 degrees' flexion.  
There was very little of the medial meniscus remaining and it 
was degenerative and torn as well.  The procedure was 
conducted without complication or adverse result.  It was 
noted that the veteran might need a total knee arthroplasty 
if he continued to have a heightened degree of symptoms.

The veteran was provided a VA orthopedic examination on a fee 
basis several weeks following the procedure in May 1999.  His 
history of surgery on both knees was discussed.  He could 
walk up to five blocks slowly without difficulty or 
significant pain.  His gait and posture was recorded as 
normal.  Neurologically, the veteran was normal and intact to 
sensory, pain and touch, with motor 5/5, bilaterally, and 
deep tendon reflexes two plus, bilaterally, and symmetric.  
The right knee had a well-healed 20-centimeter scar and was 
enlarged, likely from changes after surgery, not attributable 
to effusion or swelling.  There was no warmth, and no 
crepitus with movement.  The left knee had no evidence of 
fluid or swelling.  There was crepitus with movement of the 
left knee.  Drawer sign was negative left and positive right, 
and McMurray's test was negative both left and right.  Range 
of motion was 0 to 90 degrees right, and 0 to 110 degrees 
left.  There was no weakness.  The veteran reported that 
range of motion was not affected by fatigue, incoordination, 
or lack of endurance.  The examination revealed no evidence 
of drainage or weakness.  There was no evidence of abnormal 
weight bearing.  X-ray studies revealed total right knee 
replacement and patellectomy.  The total right knee 
replacement was functional with some continued pain.  There 
was no limited function of standing and walking.  The veteran 
used a cane for assistance, but the physician indicated that 
this was not necessary for ambulation.

X-ray studies of both knees in January 2000 revealed the left 
knee to have severe degenerative arthritis with a narrow 
medial compartment.  There was no associated swelling or 
effusion into the joint.  The right knee revealed the 
prosthetic knee joint replacement with an absent patella.  

In February 2002, the veteran was provided another VA 
orthopedic examination on a fee basis.  His claims folder was 
available for review.  The  history of surgical intervention 
for both knees was discussed.  The veteran reported that his 
right knee replacement had a steady, mild pain throughout 
with stiffness in the morning or with cold weather.  His left 
knee had recurrent effusions, pops, and grinds.  He reported 
a sense of instability on an occasional basis.  He also 
reported having received shots of Cortisone which gave 
partial, temporary relief.  The veteran walked with a slight 
left knee limp.  Heel and toe walking was accomplished 
without difficulty and without evidence of weakness.  Leg 
lengths appeared to be normal, and measured 101 centimeters 
bilaterally.  He could squat to about 70 percent of normal.  
He complained of pain in both kneecaps, left greater than 
right, with squatting.  The right knee revealed a 25-
centimeter longitudinal scar and a 16-centimeter U-shaped 
scar with a 10-centimeter paramedian scar.  The only scars on 
the left knee were from arthroscopic procedures.  All scars 
were nontender and nonadherent and there was no evidence of 
underlying tissue loss, breakdown of skin, edema, 
inflammation or keloid formation.  Right knee range of motion 
was from 0 to 110 degrees, and the veteran complained of mild 
tenderness with the last 20 degrees of flexion.  The 
ligaments were stable.  There was slight laxity anterior and 
posterior "as would be expected in a total knee arthroplasty 
with sacrifice of the anterior cruciate ligament."  There was 
no patella.  The medial and lateral collateral ligaments 
showed good stability and there was no rotational instability 
of the right knee.  There was no right knee effusion and the 
examiner concluded that there was no fatigue, weakness, 
incoordination, or lack of endurance.

Range of motion of the left knee was from 0 to 125 degrees 
and there was significant grating of the patella with 
movement.  Apprehension test was negative, and the medial and 
collateral ligaments were quite stable to stress.  Drawer 
test and Lachman's test were negative for anterior cruciate 
ligament instability.  There were palpable osteophytes in the 
left knee joint on the lateral aspect of the femoral joint as 
well as on the tibial side.  There was pain throughout the 
joint, but particularly in the patellofemoral junction under 
the load stress and in the last 25 degrees of flexion.  Range 
of motion of the left knee was affected by pain.  The 
physician noted that there was no left knee fatigue, 
weakness, incoordination, or lack of endurance.  

Neurologically, the veteran's reflexes and sensory responses 
were normal.  There was no atrophy of the muscles, and muscle 
strength in the lower extremities was considered to be 5/5 in 
all muscles tested.  X-ray studies revealed the right knee 
arthroplasty to be in good position without evidence of 
loosening.  The diagnoses were status-post right total knee 
arthroplasty, and degenerative arthritis of the left knee, 
moderately severe, status-post arthroscopic debridement with 
intra-articular loose bodies.  The physician wrote that the 
veteran was in constant "slight" pain in both knees.  He had 
intermittent "moderate" pain but occasionally "severe" pain.  
The right total knee replacement had a slightly diminished 
range of motion and pain for this knee was consistently 
slight, and only occasionally increased with stiffness in 
cold weather or early morning ambulation.

III.  Analysis

With respect to the veteran's postoperative left knee, during 
the period of this appeal from October 1997 forward, the RO 
has evaluated left knee disability as 20 percent disabling 
with reference to Diagnostic Code 5258, but when it granted 
the increased evaluation to 30 percent it did so with 
reference to Diagnostic Code 5262.  At all times during the 
pendency of this appeal, evaluation of the veteran's left 
knee disability under Diagnostic Code 5258 was certainly 
appropriate, in that this code warrants a 20 percent 
evaluation for dislocated semilunar cartilage with frequent 
episodes of locking pain and effusion into the joint.  The 
medical evidence makes it clear that the veteran has 
significant crepitus with all ranges of motion attributable 
both to significant degenerative joint disease and to loose 
bodies, which have required arthroscopic procedures in May 
1997 and April 1999.

The RO's grant of an increased evaluation to 30 percent under 
Diagnostic Code 5262 is, on its face, somewhat problematic in 
that this Code is based upon a finding of malunion of the 
tibia and fibula, a finding which is nowhere documented in 
the clinical evidence on file.  However, considering the 
significant findings of degenerative joint disease detailed 
in the surgical report of the veteran's second arthroscopic 
procedure provided by VA in April 1999, the Board finds this 
30 percent evaluation for "marked" knee disability to be an 
appropriate rating by analogy, even in the absence of a 
specific finding of malunion of the tibia and fibula.  

Again, that report revealed 70 percent of the patella as 
Grade IV chondromalacia and 70 percent of the trochlear 
groove as Grade IV chondromalacia down to the bone.  That 
operative report made it clear that the veteran was a likely 
candidate for a total left knee replacement, if postoperative 
symptoms did not improve or became worse over time.  While 
the clinical evidence in VA examinations on file do not 
substantiate significant flareups resulting in fatigue, 
weakness, incoordination, or lack of endurance, or any 
significant loss of motor strength or innervation, the 
overall consistent degree of functional loss attributable to 
significant degenerative joint disease with crepitation also 
warrants the assignment of the analogous rating of malunion 
of the tibia and fibula with marked knee disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The question next presented is at what point in time, during 
the pendency of this appeal, did the veteran's left knee 
symptomatology warrant an increase from 20 to 30 percent?  In 
the March 2002 supplemental statement of the case which 
granted the increase from 20 to 30 percent, the RO assigned 
an effective date for this increase of March 7, 2000.  
Careful review of this document fails to reveal any reasoning 
for the selection of this particular date.  Review of the 
claims folder reveals that on March 7, 2000, the RO received 
a statement from the veteran, apparently characterized by the 
RO as a substantive appeal, in which the veteran related the 
history of his bilateral knee disorder and which contained 
various arguments for increased disability ratings for both 
knees.  This statement itself, being from a layman, does not 
constitute competent medical evidence of an increase in left 
knee disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992)

The clinical evidence itself reveals that the veteran's left 
knee was sufficiently impaired to require corrective 
arthroscopic cleanout in May 1997, some five months prior to 
his initial claim for increase resulting in this appeal.  
Follow-on arthroscopic treatment was again necessary in April 
1999.  Collectively, the evidence on file shows that the 
veteran's significant degenerative joint disease of the left 
knee with loose bodies, crepitation, and pain on motion has 
been fairly consistent throughout the pendency of this appeal 
and, in the absence of any clear clinical evidence of an 
increase in disability from March 2000 forward, the Board 
finds that the presently assigned 30 percent evaluation, 
reflective of overall marked left knee disability, is 
warranted from the time of the veteran's initial claim for 
increase in October 1997 forward.

However, an evaluation in excess of 30 percent, at any time 
during the pendency of this appeal, is not warranted under 
any application of the appropriate Diagnostic Codes at 
38 C.F.R. § 4.71a.  The veteran does not have ankylosis in 
flexion between 10 and 20 degrees, does not have extension 
limited to 30 degrees, and does not have nonunion of the 
tibia and fibula with loose motion sufficient to warrant the 
next higher 40 percent evaluation (Diagnostic Codes 5256, 
5261, 5262).  Additionally, the veteran is not entitled to a 
separate evaluation for instability and arthritis because, 
despite significant findings of degenerative joint disease 
throughout the pendency of this appeal, there is a complete 
absence of clinical evidence of recurrent subluxation or 
ligamentous laxity or lateral instability of the left knee 
joint.  The veteran is not and has not been evaluated for 
left knee disability under Diagnostic Code 5257, and in the 
absence of instability, he cannot receive separate 
evaluations for instability and arthritis.  VAOPGCPRECs 
23-97, 9-98.

With respect to the veteran's postoperative right knee, with 
the exception of a temporary total rating for convalescence 
for a total right knee replacement extending from May 1998 to 
July 1999, the RO has assigned the veteran a 30 percent 
evaluation consistent with 38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  This diagnostic code is specifically in place for 
evaluation of postoperative prosthetic knee replacement 
surgeries.  

The currently assigned 30 percent evaluation is the minimum 
rating which must be assigned following surgery.  The next 
higher schedular evaluation of 60 percent requires evidence 
of chronic residuals consisting of severe painful motion or 
weakness.  The clinical evidence on file consistently does 
not demonstrate severe painful motion or weakness.  On the 
contrary, the veteran is consistently noted to have mild to 
moderate pain and no weakness.  Both right and left lower 
extremities are noted to have full strength and no muscle 
atrophy at all times during the pendency of this appeal.  In 
May 1999, there was no weakness and range of motion was from 
0 to 90 degrees with pain at the extreme of flexion.  There 
was no evidence of abnormal weight bearing and gait was 
normal.  In the February 2002 VA examination, the right knee 
was noted as having a steady "mild" pain with occasional 
stiffness, and gait was altered favoring the left knee.  
Right knee range of motion had improved to 0 to 110 degrees 
with "mild tenderness and pain" with the last 10 degrees of 
flexion.  Motor strength was considered 5/5 in both lower 
extremities.  Based upon the evidence, the criteria for the 
next higher 60 percent evaluation for the veteran's right 
total knee replacement are not met, or even closely 
approximated.

The assignment of an evaluation intermediate to the 30 and 
60 percent evaluations may be based upon degrees of residual 
weakness, pain or limitation of motion by analogous ratings.  
However, the veteran's right knee, like his left, does not 
have ankylosis in flexion between 10 and 20 degrees, or 
extension limited to 30 degrees, or nonunion of the tibia and 
fibula with loose motion and requiring a brace, sufficient 
for the assignment of the next higher 40 percent evaluation, 
consistent with Diagnostic Codes 5256, 5261, or 5262.  
Accordingly, the currently assigned 30 percent minimum 
evaluation for total right knee replacement surgery most 
appropriately reflects the veteran's degree of disability at 
all times during the pendency of this appeal, exclusive of 
the temporary total rating for convalescence assigned in 1998 
and 1999.  Again, separate evaluations for arthritis and 
instability are not warranted, since there is generally 
considered to be an absence of arthritis once a prosthetic 
device has been inserted in place of the defective knee 
joint, and there is an absence of evidence of any significant 
instability of that knee joint since the prosthesis was 
placed.  


ORDER

1.  Entitlement to a 30 percent evaluation for status-post 
arthroscopy of the left knee with degenerative joint disease, 
effective from October 7, 1997, is granted.

2.  Entitlement to an evaluation in excess of 30 percent from 
October 7, 1997, for status-post patellectomy with right 
total knee replacement (exclusive of a temporary total rating 
for convalescence from May 1998 to July 1999) is denied.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

